OWEN, Judge.
Defendants, Florida Crane Service, Inc., and Green and Marra, Inc., appeal from a final judgment for plaintiff in a non-jury trial.
Plaintiff rented a crane from defendant, Florida Crane Service, Inc., to unload heavy laundry equipment. The crane crew consisted of an operator and an oiler, who were shown without contradiction to be employees of defendant, Florida Crane Service, Inc. The laundry equipment, weighing 2400 pounds, was unloaded from the truck without incident. When the crane crew attempted to move the equipment closer to plaintiff’s building, however, the equipment fell from the crane rigging to the ground thereby damaging such equipment. Plaintiff alleged that the damage was due to negligence on the part of the defendants and was successful. This appeal followed.
There was no evidence to show that the defendant, Green and Marra, Inc., was in any manner connected with or responsible for the crane or its crew. There is substantial competent evidence in the record on which the trial court based its findings that the defendant, Florida Crane Service, Inc., owned the crane and was the employer of the crane crew, that the crane crew was negligent, that such negligence proximately caused the plaintiff’s damages, and that such crane crew had not become borrowed servants of the plaintiff so as to relieve their employer of liability for their negligent acts.
*51The judgment is affirmed as to the defendant, Florida Crane Service, Inc., and reversed as to the defendant, Green and Marra, Inc.
Affirmed in part; reversed in part.
CROSS and McCAIN, JJ., concur.